Citation Nr: 0614889	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
genitourinary disorder, claimed as sterility and infertility, 
to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for tinnitus, to include separate 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1994 denied 
service connection for sterility, to include as due to Agent 
Orange exposure.

2.  The additional evidence received since the time of the 
final Board decision in March 1994 raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a genitourinary disorder, claimed as 
sterility and infertility, include as due to herbicide 
exposure.

3.  The medical evidence of record does not show that the 
veteran's genitourinary disorder is directly or presumptively 
related to service, or related to a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a genitourinary disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  A genitourinary disorder was not incurred in active duty 
service, cannot be presumed to have been so incurred, and is 
not approximately due to or the result of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim entitlement to service 
connection for a genitourinary disorder, claimed as sterility 
and infertility, to include as due to herbicide exposure, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA has satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in March 2003 
and November 2004; VA opinions were also obtained in May 2004 
and February 2005.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that any additional evidence is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006).   

New and Material Evidence

A rating decision dated in March 1994 denied the veteran's 
claim of entitlement to service connection for sterility due 
to Agent Orange exposure.  The veteran was notified of this 
decision but did not appeal.  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105.  Reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The 
regulation regarding new and material evidence was recently 
amended.  Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2005).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
a genitourinary disorder, claimed as sterility and 
infertility, to include as due to herbicide exposure, was 
filed in December 2002.  Therefore, the current, amended 
regulation applies.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence of record at the time of the March 1994 
unappealed rating decision included the veteran's service 
medical records and private treatment records dated in June 
1980 and April 1985.  The additional evidence added to the 
record since that decision includes a private treatment 
record dated in April 1997; VA treatment records dated from 
April 1980 to August 1980 and from April 1997 to November 
1998; VA examination reports dated in March 2003 and July 
2004; and VA opinions dated in May 2004, November 2004, and 
February 2005.

The RO denied the veteran's claim for entitlement to service 
connection for a genitourinary disorder, claimed as sterility 
and infertility, to include as due to herbicide exposure, in 
March 1994.  At that time, there was no evidence that 
exposure to Agent Orange resulted in infertility.  However, 
VA treatment records and examination reports from April 1997, 
March 2003, and February 2005 suggest that such a link may 
exist. 

As evidence submitted since the last final rating decision is 
both "new," as it had not been previously considered by VA, 
and is "material," as it raises the reasonable possibility 
of substantiating the veteran's claim for service connection.  
Accordingly, the issue of entitlement to service connection 
for a genitourinary disorder, claimed as sterility and 
infertility, to include as due to herbicide exposure, is 
reopened.

Service Connection

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection may be warranted for certain conditions.  
Presumptive service connection for these disorders as a 
result of herbicide exposure is warranted if the requirements 
of Section 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Review of the veteran's service personnel records shows that 
he had service in Vietnam.  His service medical records note 
that in May 1970 he sustained a right testicle injury; 
however, no further mention of this injury is made for the 
remainder of the veteran's period of military service.  
Additionally, the service medical records make no mention of 
sterility or infertility.  The veteran has asserted that at 
service separation, he was tested for and found to have 
"subfertility," but there is no mention of this in the 
service separation examination or other service medical 
records.

The veteran currently carries a diagnosis of subfertility.  
The evidence of record shows that he has carried this 
diagnosis since August 1980, when private laboratory test 
results show that he had severe oligospermia, with severely 
impaired motility, and markedly abnormal morphology.  This 
diagnosis was continued on private examination in April 1997.  

The evidence of record does not show that the veteran's 
genitourinary disorder, claimed as sterility and infertility, 
is related to service.  

Potentially, service connection in this case could be granted 
as secondary to the veteran's service-connected diabetes 
mellitus, type II, on a presumptive basis, as the result of 
herbicide exposure, or on a direct basis.  However, the 
medical evidence of record does not support a finding of 
service connection on any of these grounds.  Specifically, in 
November 2004, a VA examiner concluded that the veteran's 
infertility was not related to his service-connected diabetes 
mellitus, because the veteran did not also experience 
impotency, which would have been indicative of small vessel 
disease.  Accordingly, service connection on a secondary 
basis is not warranted.

Service connection also cannot be granted on a presumptive 
basis, as due to herbicide exposure, because sterility and 
infertility are not diseases listed under 38 C.F.R. 
§ 3.309(e).  The only diseases which have been presumptively 
linked to herbicide exposure are chloracne or other acneform 
diseases consistent with chloracne, diabetes mellitus, type 
II; Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 
C.F.R. § 3.309(e).  Conversely, in August 1996, the Secretary 
of Veterans Affairs determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for abnormal sperm parameters or 
infertility.  See Disease Not Associated with Certain 
Herbicide Agents, 61 Fed. Reg. 41,442 (Aug. 8, 1996).  
Accordingly, the veteran's claim for service connection, as 
on a presumptive basis, must be denied as a matter of law.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is also not warranted on a direct 
basis.  Although the veteran was noted to have sustained an 
injury to his right testicle in May 1970, this condition was 
resolved by the time the veteran was separated from service, 
and there is no evidence of any residuals of this injury in 
the postservice years.  A VA urologist in November 1998, 
noted that Agent Orange was a known gonadal toxin, and 
"might be the cause" of the veteran's infertility, but that 
a "firm conclusion that Agent Orange exposure is the exact 
cause of this problem is not going to be possible."  In 
March 2003, a VA examiner concluded that although there was a 
"very high likelihood of cause and effect from his exposure 
to Agent Orange, but we have no pre-Vietnam War semen 
analysis, so we cannot know if this condition existed 
previously."  However, service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2005).  A number of cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Davis v. West, 13 Vet. App. 178, 185 (1999) 
(any medical nexus between the veteran's in-service radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).  The Board finds these opinions are 
speculative, and therefore do not carry significant probative 
weight.  

In May 2004, a VA urologist opined that the finding of a 
varicocele on physical examination would provide evidence 
against herbicides being a possible cause for the veteran's 
subfertility.  To that end, on examination in July 2004, a 
grade 2 varicocele was found in the left testicle, and the VA 
examiner confirmed the varicocele, and not herbicide 
exposure, was the most likely cause of the veteran's 
subfertility.  Accordingly, as the weight of the medical 
evidence does not show a direct relationship between the 
veteran's infertility and his active military service, 
service connection on a direct basis is not warranted.

In February 2005, a VA physician opined that due to the lack 
of dates on certain documents, it could not be stated whether 
the veteran's subfertility was related to service, because it 
could not be determined when the left testicle varicocele was 
initially diagnosed, however, the physician noted that the 
service medical records were negative for any evidence of a 
varicocele.  The physician stated that 

I cannot decide when he had a varicocele, 
consequently, we are left with only one 
thing, and that is that it is just as 
least as likely as not, that the problem 
he is having today is due to the Agent 
Orange.  We know he had Agent Orange 
exposure, we know he has the 
subfertility.  We don't know when the 
varicocele developed, and consequently we 
can't prove it one way or another and to 
me that makes it fall in the, at least as 
likely, category.  

However, as noted above, service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102; see also Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (an examining physician's opinion to the effect 
that he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between emotional 
stress associated with service-connected post- traumatic 
stress disorder and the later development of hypertension is 
"non-evidence"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Accordingly, 
the Board finds that this opinion has no probative value as 
to the issue on appeal.  

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a genitourinary disorder, claimed as 
sterility and infertility, to include as due to herbicide 
exposure, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


